



COURT OF APPEAL FOR ONTARIO

CITATION: Province Estate v. Province, 2019 ONCA 912

DATE: 20191120

DOCKET: C66955

Pepall, Tulloch and Benotto JJ.A.

BETWEEN

Margaret Teri-Lynn
    Widner as Representative
of the Estate of Joanne Underhill Province

Applicant (Respondent in Appeal)

and

Chantel Province

Co-Applicant (Respondent in Appeal)

and

Jason
    Province

Co-Applicant (Respondent in
    Appeal)

and

Jim
    Province

Respondent (Appellant)

Paul Ledroit
, for the appellant

Joel J.W.G. Szaefer
, for the
    respondent

Heard and released orally: November 15, 2019

On appeal from the
    order of Justice John A. Desotti, of the Superior Court of Justice, dated April
    23, 2019.

REASONS FOR DECISION

[1]

James (Jim) Province appeals the order of
    Desotti J. which finalized a long and horrible saga which began with a high
    conflict matrimonial proceeding and ended when he brutally murdered his wife in
    her home. Two of the three children were in the home at the time. The youngest
    was eight years old. The appellant was found guilty of first-degree murder on
    December 1, 2015 and sentenced to life imprisonment. This court unanimously
    dismissed his appeal and referred as follows to the family law litigation:

Rancour was its
    predominant characteristic. The appellant bristled at the amounts he was
    required to pay for spousal and child support. He warned the deceased that she
    was not going to get his money. (
R. v. Province
(2019) ONCA 638 at para 127.)

[2]

After the murder, the matrimonial litigation devolved
    to the Estate of the deceased, but it remained high conflict. Mr. Province
    failed to comply with a court order restricting him from depleting his
    property. He misrepresented his financial information. He dissipated other
    assets through his brother, Tom Province, in Florida. Of the approximately
    $260,000 in dissipated funds, about $180,000 went missing through his brothers
    actions. The Estate claimed against the brother as part of its efforts to
    determine the amount of money available for equalization payments. Despite
    receiving a judgment of over $125,000 against Tom Province, the Estate did not
    pursue the collection efforts due to the complexities of Florida law.

[3]

The Estate has only been able to periodically
    enforce Mr. Provinces child support obligations for the youngest child and it bears
    the cost of these court orders.

[4]

Finally, the Estate moved to finalize the
    equalization payment. After multiple adjournments, the motion judge granted the
    final order in April 2019. It was the same case-management judge who, seven
    years earlier had made several orders, including the non-dissipation order.

[5]

T
he motion judge ordered
    that Mr. Province pay the Estate an equalization payment of $410,000, plus
    interest at 4% per year, commencing from November 8, 2009; the payment be paid
    through a vesting order on the appellants property; the funds in the CIBC bank
    accounts be vested in the Estate on account of child support payable; and 50%
    of the appellants Dow Chemical pension be transferred to and vested in the
    Estate.

[6]

Mr. Province appeals on the basis of:

1.

a lack of procedural fairness;

2.

the trial judges reliance on a net family
    property statement that was prepared for a settlement conference, (we note that
    this issue raised in the factum was not pursued in oral submission);

3.

the granting of an unequal equalization payment;
    and

4.

a failure by the trial judge to adjust child support and unfreeze
    the respondents assets.

[7]

We accept none of these submissions.

[8]

There was no procedural unfairness. The appellant
    repeatedly disobeyed court orders for child support, non-dissipation and
    financial disclosure. The Estates motion for the equalization payment was originally
    returnable on May 20, 2018. The appellant asked for and received 10
    adjournments, some of which were marked peremptory to him. Although the appellant
    had legal counsel, he requested many of the adjournments on the basis that he
    needed to find legal counsel.

[9]

Although the case management judge gave no formal
    written reasons for his order, a review of the history of the case and the
    continuing record make his reasons clear.

[10]

The motion judge made no error in granting the
    equalization payment. He relied on a sworn Net Family Property statement (NFP) prepared
    by the appellant shortly before the murder. Under these unique circumstances,
    it was reasonable for the motion judge to exercise his discretion and rely on
    the Net Family Property Statement.

[11]

The decision to award an unequal division of net
    family property was entirely discretionary and justified here.

[12]

Finally, there was no basis to adjust child
    support.

[13]

In summary, the appellant has presented no
    reason to interfere with the discretion of the motion judge in bringing to a finality
    this long and sordid case.

[14]

The appeal is dismissed.

[15]

The appellant is to pay costs to the Estate
    fixed in the amount of $20,000 inclusive of disbursements and applicable taxes.

S.E.
    Pepall J.A.

M.
    Tulloch J.A.

M.L.
    Benotto J.A.


